Title: To George Washington from Lieutenant Colonel Christian Febiger, 6 March 1777
From: Febiger, Christian
To: Washington, George



May it please Your Excellency
Philadelphia 6th of March 1777.

After returning Your Excellency the most sincere Thanks of Colonel Morgan, Major Heth and myself for your particular Favour in getting us exchangd and restord to the Service of our Country—I have the honor of informing your Excellency of my Arrival in this City with the first Company of our Regiment, two Companies more being on their March and hourly expected, those men, who are in Town are under Inoculation and recovering fast, as soon as they can be cloathed and arm’d, I shall march them to Camp, which is the Directions I have receiv’d from Generall Gates. Unfortunately the Government of Virginia have appointed to serve under us the 5 Companies, that formerly belongd to Colol Rawlin’s Battallion, of which only one Commanded by Captn Wm Blackwell now in this City is existing, Captn Sheppards, Wests & Longs being chiefly taken at Fort Washington, and Captn Brady is gone to Berkeley on what Business or for what Purpose I Know not. There are two Captains who have receiv’d Recruiting Instructions from your Excellency. Viz: Captn John Paul Schott and

James Calderwood, who both are very desirous of serving in our Regiment, and have desir’d me to request the Favour of your Excellency to permitt them to join us in Room of two of those Companies that are taken. If your Excellency should think proper so to do, I should be extremely happy in receiving your Commands relative to them, as I might perhaps be of some Service to Captn Calderwood, who is now here recruiting.
of the 5 new Companies allotted to us by the Government of Virginia, Captn Bruin of Frederick and Gallihue of Prince William are hourly expected with full Companies, having been some Time on their March. Captains Wm Johnson and Smith of Loudon will come in a Short Time under the Major and Colonel Morgan will come with the last whom I don’t Know, as it was not determin’d whether we should have the Forquair or Dunmore Company, when I left Winchester.
Colonel Crawford desir’d me to inform Your Excellency, that his men should be immediately inoculated, and as soon as they recover’d, he would March them directly for Camp, he likewise told me, that his Regiment would be compleat.
In Expectation of Your Excellency’s further Commands I have the honor to be May it please your Excellency Your most obedient and most humble Servant.

Christian Febiger


P.S. Captn Calderwood is gone in the Country recruiting and has left a Subaltern here with his Recruits. I Shal give him all Assistance in my power.

